DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of application PCT/EP2019/070892 filed 08/02/2019 which claims benefit of provisional application 62/716,134 filed 08/08/2018. This application additionally claims foreign priority to application EP18198759.5 filed 10/05/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 02/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
“positon” should read “position” on pages 3 line 29, page 4 line 7, page 6 line 6, and page 10 lines 4 and 22, 
Appropriate correction is required.


Claim Objections
Claim 9 objected to because of the following informalities:
“the electrical shield contract portion” recited in the last sentence should be rewritten as “the electrical shield contact portion”.
Claim 17 objected to because of the following informalities:
“an processor” should be rewritten as “a processor”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites the limitation "...wherein the sensor strip is wrapped around the electrically conductive elongated shaft in the form of a spiral...”. It is unclear whether the applicant is claiming a manufacturing step (wrapped around). For examination purposes, it will be interpreted for the structure of the sensor strip to be in the form of a spiral.
Claims 1, 2, and 10-11 recites the limitation “such that when the sensor strip is wrapped around...”. It is unclear what further structural feature is set forth by this limitation. For examination purposes it will be interpreted for the proximal ends of the electrical shield layer and/or sensor strip to be normal to the longitudinal axis of the shaft of the device.
Claim 13 recites the limitations "the first electrical conductor" and "the second electrical conductor".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitations will be interpreted as “a first electrical conductor” and “a second electrical conductor” respectively.
Claims 2-7 and 10-17 are rejected by dependency on rejected claims 1 and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Wijs (WO2017013224). De Wijs is cited in the IDS.
Regarding claim 9, De Wijs teaches an interventional device (N) comprising a sensor interconnection region (transducer layer; TY) configured to provide an electrical contact to a sensor (transducer) disposed on the interventional device (N) (Fig. 8A-B, Page 5 lines 14-15, Page 6 lines 3-5, Page 11 line 29 – Page 12 line 6, Page 16 lines 21-23), the interventional device (N) comprising:
an electrically conductive elongated shaft having a longitudinal axis (Figs. 5 & 8B, Page 12 lines 1-3, wherein the elongate device is a medical needle); and
a sensor strip (transducer laminate/layer; TL) comprising the sensor (transducer), one or more electrical conductors (C1, C2), and an electrical shield layer (CL) (Figs. 3A-E & 8B, Page 5 lines 16-27, Page 6 lines 13-26, Page 8 line 29 – Page 9 line 9, Page 12 line 25 – Page 13 line 5, wherein a conductive shielding layer CL may be included or the foils F1/F2 may additionally include a conductive shielding layer),
wherein the one or more electrical conductors (C1, C2) are in electrical contact with the sensor (transducer) and extend along a length direction of the sensor strip (TL) between a sensor region (TY) that includes the sensor (transducer) and a window (opening) corresponding to a region wherein the electrical shield layer (CL) is removed for exposing the one or more electrical conductors (C1, C2) (Figs. 3A-E, Abstract, wherein electrical contact is made between conductors C1, C2, and transducer layer TY, Page 8 lines 12 – Page 9 line 9, wherein foils F1, F2 comprise openings for making contact for conductors C1, C2; an opening in the form of a window may be cut in the foils; and F1, F2 may include a conductive shielding layer), and
wherein the electrical shield layer (CL) extends along the length direction of the sensor strip (TL) between the sensor region (TY) and an electrical shield contact portion adjacent the window (opening) (Figs. 3A-E, Page 8 line 29 – Page 9 line 9, although not shown, the “electrical shield contact portion” would be a portion of the shield adjacent to the opening/window), and
wherein the sensor strip (TL) is wrapped around the electrically conductive elongated shaft in the form of a spiral with the one or more electrical conductors (C1, C2) extending along the longitudinal axis within the window (opening) (Figs. 5-6 & 8A-B, Page 8 line 12 – Page 9 line 9, Page 10 line 30 – Page 11 line 13, Page 11 line 29 – Page 12 line 6, wherein foil F1 includes a conductive outer shield layer shown in figures 3A-E and has an opening exposing C1, C2), and such that the window, the electrical shield contact portion, and an exposed portion of the electrically conductive elongated shaft provide the sensor interconnection region (Page 8 lines 12 – Page 9 line 9, wherein the “sensor interconnection region” comprises the opening, an area adjacent the opening, and an exposed region where the transducer laminate TL ends wrapping on the device N).
Regarding claim 11, De Wijs teaches the invention as claimed above in claim 1.
De Wijs further teaches wherein the sensor strip extends between a distal end nearest the sensor region, and a proximal end nearest the window (Figs. 5-6, Page 8 line 12 – Page 9 line 9, wherein the transducer laminate further includes a conductive layer CL and an opening is formed), wherein the proximal end of the sensor strip is inclined at an acute angle with respect to length direction of the sensor strip (Fig 5., wherein the sensor strip is in the form of a spiral, thus necessitating an angle) such that when the sensor strip is wrapped around the electrically conductive elongated shaft in the form of a spiral the proximal end of the sensor strip lies in a plane that is normal to the longitudinal axis of the electrically conductive elongated shaft (Fig. 5, wherein figure 5 shows an arrangement in which a proximal end of the sensor strip adjacent a window/opening would lie in a plane normal to the longitudinal axis of the shaft).
Regarding claim 15, De Wijs teaches the invention as claimed above in claim 9.
De Wijs further teaches wherein the sensor (transducer) is an ultrasound sensor (Page 1 lines 1-6, Page 4 lines 8-9, Page 15 lines 9-14, Claims 16-17).
Regarding claim 16, De Wijs teaches the invention as claimed above in claim 9.
De Wijs further teaches wherein the electrically conductive elongated shaft comprises a medical needle (Fig. 6, Page 4 lines 32-33, Page 9 lines 20-22, Page 10 lines 29-31, Page 12 lines 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over De Wijs (WO2017013224) in view of Burkett (US20150217090). De Wijs is cited in the IDS.
Regarding claim 1, De Wijs teaches an interventional device (N) comprising a sensor interconnection region (transducer layer; TY) configured to provide an electrical contact to a sensor (transducer) disposed on the interventional device (N) (Fig. 8A-B, Page 5 lines 14-15, Page 6 lines 3-5, Page 11 line 29 – Page 12 line 6, Page 16 lines 21-23), the interventional device (N) comprising:
an electrically conductive elongated shaft having a longitudinal axis (Figs. 5 & 8B, Page 12 lines 1-3, wherein the elongate device is a medical needle); and
a sensor strip (transducer laminate/layer; TL) comprising the sensor (transducer), a first electrical conductor (C1), a second electrical conductor (C2), a first polymer layer (F1), a second polymer layer (F2) and an electrical shield layer (CL) (Figs. 3A-E & 8B, Page 5 lines 16-27, Page 6 lines 13-26, Page 8 line 29 – Page 9 line 9, Page 12 line 25 – Page 13 line 5, wherein a conductive shielding layer CL may be included or the foils F1/F2 may additionally include a conductive shielding layer),
wherein the first electrical conductor (C1), the second electrical conductor (C2) and the sensor (transducer) are disposed between the first polymer layer (F1) and the second polymer layer (F2) and on a first side of the first polymer layer (F1), and wherein the electrical shield layer (CL) is disposed on a second side of the first polymer layer (F1) (Fig. 3A-E, Page 8 lines 3-11, wherein the sensor is TY in figure 3E),
wherein the first electrical conductor (C1) and the second electrical conductor (C2) are in electrical contact with the sensor (transducer) and extend along a length direction of the sensor strip (TL) between a sensor region (TY) that includes the sensor (transducer) and a window (opening) within which the first polymer layer (F1) and the electrical shield layer (CL) are removed for exposing the first electrical conductor and the second electrical conductor (Figs. 3A-E, Abstract, wherein electrical contact is made between conductors C1, C2, and transducer layer TY, Page 8 lines 12 – Page 9 line 9, wherein foils F1, F2 comprise openings for making contact for conductors C1, C2; an opening in the form of a window may be cut in the foils; and F1, F2 may include a conductive shielding layer), and
wherein the electrical shield layer (CL) extends along the length direction of the sensor strip (TL) between the sensor region (TY) and an electrical shield contact portion adjacent the window (opening) (Figs. 3A-E, Page 8 line 29 – Page 9 line 9, although not shown, the “electrical shield contact portion” would be a portion of the shield adjacent to the opening/window), and
wherein the sensor strip (TL) is wrapped around the electrically conductive elongated shaft in the form of a spiral such that the electrical shield layer (CL) faces outwards, and such that the first electrical conductor (C1) and the second electrical conductor (C2) both extend along the longitudinal axis within the window (opening) (Figs. 5-6 & 8A-B, Page 8 line 12 – Page 9 line 9, Page 10 line 30 – Page 11 line 13, Page 11 line 29 – Page 12 line 6, wherein foil F1 includes a conductive outer shield layer shown in figures 3A-E and has an opening exposing C1, C2), and such that the electrical shield contact portion adjacent the window (opening), the window (opening), and an exposed portion of the electrically conductive elongated shaft beyond the wrapped sensor strip (TL) provide the sensor interconnection region (TY) (Page 8 lines 12 – Page 9 line 9, wherein the “sensor interconnection region” comprises the opening, an area adjacent the opening, and an exposed region where the transducer laminate TL ends wrapping on the device N), and
wherein the electrical shield layer (CL) comprises a distal end nearest the sensor region and a proximal end adjacent the window (opening) (Fig. 3A, Page 8 line 12 – Page 9 line 9, wherein the distal end of CL is near TY and the proximal end would be formed adjacent to a formed opening that exposes conductors C1, C2).
However, De Wijs fails to teach wherein the proximal end is inclined at an acute angle with respect to the length direction of the sensor strip such that when the sensor strip is wrapped around the electrically conductive elongated shaft the proximal end of the electrical shield layer adjacent the window lies in a plane that is normal to the longitudinal axis of the electrically conductive elongated shaft.
Burkett teaches a guide wire with sensors connectable ([0010]). Burkett teaches an intravascular device (100) comprised of a flexible elongate member (102) defined by a core member (120) (Figs. 1-2, [0033]). Burkett teaches the core member (120) includes conductors (124) embedded therein, and insulating layers (126) may electrically isolate the conductors (Fig. 2, [0034]). Burkett further teaches any desired pattern of conductive material such as conductive bands (144) may be placed onto the core member (120) ([0048]). Burkett teaches the conductive bands (144) may be solid, rings, a spiral, or any other pattern that provides optimal functionality ([0048]). Burkett teaches the conductive bands (144) may be cylindrical members positioned over exposed sections of conductors (124) ([0048]). Since Burkett teaches conductive bands, which comprise an electrically shielding layer, may be shaped as a cylindrical member, Burkett thus teaches wherein a proximal end of the shield layer would lie in a plane that is normal with the longitudinal axis of a shaft.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs to have a cylindrical shaped conductive band positioned over the conductors as taught by Burkett ([0048]). By having a certain shape or patterned conductive band or outer layer such as a cylindrically shape, an optimal functionality may be provided as recognized by Burkett ([0048]). For example, a cylindrically shaped shield covering a cylindrically shaped object such as a needle may provide for optimal covering or shielding as their shapes match.
Regarding claim 2, De Wijs in view of Burkett teaches the invention as claimed above in claim 1.
De Wijs further teaches wherein the sensor strip extends between a distal end nearest the sensor region, and a proximal end nearest the window (Figs. 5-6, Page 8 line 12 – Page 9 line 9, wherein the transducer laminate further includes a conductive layer CL and an opening is formed), wherein the proximal end of the sensor strip is inclined at an acute angle with respect to length direction of the sensor strip (Fig 5., wherein the sensor strip is in the form of a spiral, thus necessitating an angle) such that when the sensor strip is wrapped around the electrically conductive elongated shaft in the form of a spiral the proximal end of the sensor strip lies in a plane that is normal to the longitudinal axis of the electrically conductive elongated shaft (Fig. 5, wherein figure 5 shows an arrangement in which a proximal end of the sensor strip adjacent a window/opening would lie in a plane normal to the longitudinal axis of the shaft).
Regarding claim 6, De Wijs in view of Burkett teaches the invention as claimed above in claim 1.
De Wijs further teaches wherein the sensor (transducer) is an ultrasound sensor (Page 1 lines 1-6, Page 4 lines 8-9, Page 15 lines 9-14, Claims 16-17).
Regarding claim 7, De Wijs in view of Burkett teaches the invention as claimed above in claim 1.
De Wijs further teaches wherein the electrically conductive elongated shaft comprises a medical needle (Fig. 6, Page 4 lines 32-33, Page 9 lines 20-22, Page 10 lines 29-31, Page 12 lines 1-2).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs (WO2017013224) in view of Burkett (US20150217090) as applied to claim 1 above, and further in view of Sekido (US20190206589) and Erkamp (US20170033474). De Wijs is cited in the IDS.
Regarding claim 3, De Wijs in view of Burkett teaches the invention as claimed above in claim 1.
However, De Wijs fails to teach the invention further comprising an interconnection substrate, the interconnection substrate comprising: a first contact pad; a second contact pad; and a guard ring, wherein the first contact pad and second contact pad are separated by a pitch along with an interconnection axis for making electrical contact with the first electrical conductor and second electrical conductor within the window, wherein the guard ring surrounds the first contact pad and second contact pad and extends along the interconnection axis on both sides of the contact pads for aligning the guard ring with the electrical shield contact portion adjacent the window and the exposed portion of the electrically conductive elongated shaft, wherein the first contact pad and the second contact pad make electrical contact with the one or more electrical conductors within the window respectively.
Sekido teaches a mounting cable and cable assembly (Title), wherein the cable assembly (10) is used with an imaging module and element (30) (Fig. 1, [0027], [0031-0032], wherein the cable assembly 10 comprises an interconnection substrate). Sekido teaches the cable assembly (10) comprises a cable fixing portion (6) and two core wire (2) contact pads (Fig. 1, [0027], [0030], wherein the cable fixing portion 6 comprises a guard ring and figure 1 shows a first and second contact pad for core wires 2). Sekido further teaches the core wires (2) being separate a certain distance along an axis and making electrical contact with two external connection electrodes (8) (Figs 1-3, [0030-0031], wherein figure 1 shows a pitch between the contact pads 2 along an axis, and the two external connection electrodes 8 comprise a first and second electrical conductor). Sekido teaches the cable fixing portion (6) covers exposed portions of the core wire (2a) and subsequently the corresponding contact pads (Fig. 1, [0028], wherein figure 1 additionally shows the cable fixing portion 6 extending an axis on both sides of the contact pads of the core wires 2). Sekido further teaches the core wires (2) include a shield (4) (Fig. 1, [0028], wherein figure 1 shows an aperture/window at the end of cable 1 exposing the shield, allowing contact between the shield 4 and the cable fixing portion 6) and a cable connection structure (100) wherein the cable assembly (10) and thus cable fixing portion (6) makes electrical contact with a substrate (20) of an imaging system comprising the imaging element (30) (Fig. 3, [0032], wherein substrate 20 comprises an exposed electrically conductive portion of an imaging system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs to include a cable connection structure and cable assembly as taught by Sekido (Figs. 1-3, [0026-0035]). The modification to include a connector such as a cable assembly as described by Sekido would allow for signals to be transmitted from a sensor such as an imaging element and additionally to drive power as recognized by Sekido ([0004]).
However De Wijs in view of Burkett, when modified by Sekido, fails to teach wherein the interconnection axis is arranged parallel to the longitudinal axis, and such that the guard ring makes electrical contact with both the electrical shield contact portion adjacent the window and the exposed portion of the electrically conductive elongated shaft.
Erkamp teaches a connector for needle with piezoelectric polymer sensors (Title). Erkamp teaches the connector (30) includes an inner conductive body (34) and an outer conductive body (32), wherein the outer conductive body (32) makes contact at two places on a medical device (Fig. 2, Abstract, [0035]). As shown in figure 2, the connector (30) contains an interconnection axis which comprises connection points of the outer conductive body (32) and inner conductive body (34) and is parallel to the longitudinal axis of the needle (12). Erkamp teaches the conductive bodies (32, 34) electrically connect to ring electrodes (12, 24, 22) along the needle (Fig. 2, [0035]). Erkamp further teaches the outer body portion (32) of the connector (30) to connect to the outer shield (22) of the needle and the needle (12) ([0035], wherein the outer body portion 32 comprises the guard ring making electrical contact between the shield contact portion 22 adjacent the window and the exposed portion of the elongated shaft, needle).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs in view of Burkett and Sekido to have the interconnection axis be parallel to the longitudinal axis of the needle and guard ring making electrical contact with a shield portion and the shaft of the needle as taught by Erkamp (Fig. 2, Abstract, [0035]). Since De Wijs teaches conductors which have similar arrangement (spiral) as ring electrodes of Erkamp (De Wijs Fig. 5 & 8B, Erkamp Fig. 2), having the interconnection axis be parallel to the longitudinal axis of the needle would predictably result in optimal electrical contact between the conductors of the needle and the contact pads of the connector. Moreover, establishing electrical contact with the shield layer and needle allows for further electrical shielding of the inner conductive body or inner contact pads as recognized by Erkamp ([0035], wherein portion 32 completely shields inner conductive polymer portion 34).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs (WO2017013224) in view of Burkett (US20150217090), Sekido (US20190206589), and Erkamp (US20170033474) as applied to claim 3 above, and further in view of Schwind (US20100113907). De Wijs is cited in the IDS.
Regarding claim 4, De Wijs in view of Burkett, Sekido, and Erkamp teaches the invention as claimed above in claim 3.
However, De Wijs fails to teach the invention further comprising an anisotropically conductive elastic layer, wherein the anisotropically conductive elastic layer is disposed between the interconnection substrate and the sensor interconnection region for providing electrical conduction in a radial direction with respect to the longitudinal axis between the first contact pad and the first electrical conductor, between the second contact pad and the second electrical conductor, and between the guard ring and the electrical shield contact portion adjacent the window and the exposed portion of the electrically conductive elongated shaft beyond the wrapped sensor strip.
Schwind teaches a sensor system (110) comprising an implantable sensor (112) (Fig. 1, [0062]). Schwind teaches the sensor (112) comprises a needle (118) as a central element ([0064]). Schwind teaches a tubular sensor element (122) is mounted circumferentially on the needle (118) and has a flexible tubular body (124) ([0065-0066]). Schwind teaches at the proximal end of the needle are electrical contacts (136) arranged on a connector contact ring (138; sensor interconnection region) to establish electrical connection to external circuitry (114) via a cable/interconnection substrate (140) (Fig. 1, [0069], [0080]). Schwind teaches electrode rings (126) form a sensor (Fig. 1, [0066]) and are allocated to wires (150) ([0078]). Schwind teaches zebra connectors may be wound around the tubular body (124) to establish contact with the wires (150) and the cable/external circuitry (140) ([0080], wherein zebra connectors comprise an anisotropically conductive elastic layer as noted by Applicant’s specifications Page 12 lines 21-23). Schwind thus teaches an anisotropically conductive elastic layer (zebra connectors) disposed between an interconnection substrate (140) and a sensor interconnection region (138) for providing electrical conduction in a radial direction with respect to a longitudinal axis of a needle (Fig. 1, [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs in view of Burkett, Sekido, and Erkamp to further include a zebra connector wound around the sensor interconnection region as taught by Schwind (Fig. 1, [0080]). Doing so would provide electrical connection between sensors, which are allocated to wires, and external circuitry as recognized by Schwind ([0066], [0069], [0078], [0080], wherein Schwind teaches using zebra connectors to provide electrical contact is a known method in display technology).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs (WO2017013224) in view of Burkett (US20150217090), Sekido (US20190206589), and Erkamp (US20170033474) as applied to claim 3 above, and further in view of Suorsa (US6344037). De Wijs is cited in the IDS.
Regarding claim 5, De Wijs in view of Burkett, Sekido, and Erkamp teaches the invention as claimed above in claim 3.
However, De Wijs fails to teach the invention further comprising an electrical cable, the electrical cable comprising a first wire, a second wire and an electrical screen, wherein the electrical screen is arranged around the first wire and the second wire and is configured to provide shielding, wherein the first wire is in electrical contact with the first contact pad, wherein the second wire is in electrical contact with the second contact pad, and wherein the electrical screen is in electrical contact with the guard ring.
Sekido teaches two coaxial cables (1), each comprising a core wire (2), a shield (4), and a jacket (5) (Figs. 1-2, [0027-0028]). Figure 1 shows the shields (4) are arranged around each wire (2), and each wire (2) is in electrical contact with an electrode (8) via a wire pattern (7) (Figs. 1-2, [0030]). Figures 1 and 2 further show the shield (4) is in contact with the cable fixing portion (6) (Figs. 1-2, wherein the cable fixing portion comprises a guard ring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs to further include coaxial cables comprising wires and shielding layers as taught by Sekido (Fig. 1, [0027-0028]). By including a cable, the sensors may transmit signals and be additionally provided with power as recognized by De Wijs ([0004]). Including the shielding layer surrounding the core wires provides for shielding from the external environment, thus protecting signal transmission. Moreover, although Sekido teaches two separate cables, one of ordinary skill in the art would recognize the two cables may be bundled into a single larger cable to increase compactness/organization.
However De Wijs, when modified by Sekido, fails to explicitly teach wherein the electrical screen provides electrical shielding.
Suorsa teaches drive cables and coaxial lines for use in catheter systems (Column 1 lines 58-60). Suorsa teaches a coaxial cable is provided including a conductive core and an insulation layer (Column 1 lines 64-66). Suorsa further teaches the coaxial cable also includes a shield layer in which the shield layer facilitates signal transmission without experiencing external electrical interference, and Suorsa teaches the shield layer may comprise metallic materials (Column 2 lines 27-36). Suorsa thus teaches a shield layer or electrical screen which provides electrical shielding.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs in view of Burkett, Sekido, and Erkamp to have the shield be comprised of metallic materials and configured to provide shielding from external electrical interference as taught by Suorsa (Column 2 lines 27-36). By providing electrical shielding, adverse effects to the signals may be prevented as recognized by Suorsa (Column 2 lines 27-31), and thus signal accuracy may be maintained.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs (WO2017013224) as applied to claim 9 above, and further in view of Burkett (US20150217090). De Wijs is cited in the IDS.
Regarding claim 10, De Wijs teaches the invention as claimed above in claim 9.
De Wijs further teaches wherein the electrical shield layer comprises a distal end nearest the sensor region and a proximal end adjacent the window (opening) (Fig. 3A, Page 8 line 12 – Page 9 line 9, wherein the distal end of CL is near TY and the proximal end would be formed adjacent to a formed opening that exposes conductors C1, C2).
However, De Wijs fails to teach wherein the proximal end is inclined at an acute angle with respect to the length direction of the sensor strip such that the sensor strip is wrapped around the electrically conductive elongated shaft the proximal end of the electrical shield layer adjacent the window lies in plane that is normal to the longitudinal axis of the electrically conductive elongated shaft.
Burkett teaches a guide wire with sensors connectable ([0010]). Burkett teaches an intravascular device (100) comprised of a flexible elongate member (102) defined by a core member (120) (Figs. 1-2, [0033]). Burkett teaches the core member (120) includes conductors (124) embedded therein, and insulating layers (126) may electrically isolate the conductors (Fig. 2, [0034]). Burkett further teaches any desired pattern of conductive material such as conductive bands (144) may be placed onto the core member (120) ([0048]). Burkett teaches the conductive bands (144) may be solid, rings, a spiral, or any other pattern that provides optimal functionality ([0048]). Burkett teaches the conductive bands (144) may be cylindrical members positioned over exposed sections of conductors (124) ([0048]). Since Burkett teaches conductive bands, which comprise an electrically shielding layer, may be shaped as a cylindrical member, Burkett thus teaches wherein a proximal end of the shield layer would lie in a plane that is normal with the longitudinal axis of a shaft.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs to have a cylindrical shaped conductive band positioned over the conductors as taught by Burkett ([0048]). By having a certain shape or patterned conductive band or outer layer such as a cylindrically shape, an optimal functionality may be provided as recognized by Burkett ([0048]). For example, a cylindrically shaped shield covering a cylindrically shaped object such as a needle may provide for optimal covering or shielding as their shapes match.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs (WO2017013224) as applied to claim 9 above, and further in view of Sekido (US20190206589) and Erkamp (US20170033474). De Wijs is cited in the IDS.
Regarding claim 12, De Wijs teaches the invention as claimed above in claim 9.
However, De Wijs fails to teach the invention further comprising an interconnection substrate, the interconnection substrate comprising: a first contact pad; a second contact pad; and a guard ring, wherein the first contact pad and second contact pad are separated by a pitch along with an interconnection axis for making electrical contact with the one or more electrical conductors within the window, wherein the guard ring surrounds the first contact pad and second contact pad and extends along the interconnection axis on both sides of the contact pads for aligning the guard ring with the electrical shield contact portion adjacent the window and the exposed portion of the electrically conductive elongated shaft, wherein the first contact pad and the second contact pad make electrical contact with the one or more electrical conductors within the window respectively.
Sekido teaches a mounting cable and cable assembly (Title), wherein the cable assembly (10) is used with an imaging module and element (30) (Fig. 1, [0027], [0031-0032], wherein the cable assembly 10 comprises an interconnection substrate). Sekido teaches the cable assembly (10) comprises a cable fixing portion (6) and two core wire (2) contact pads (Fig. 1, [0027], [0030], wherein the cable fixing portion comprises a guard ring and figure 1 shows a first and second contact pad for core wires 2). Sekido further teaches the core wires (2) being separate a certain distance along an axis and making electrical contact with two external connection electrodes (8) (Figs 1-3, [0030-0031], wherein figure 1 shows a pitch between the contact pads 2 along an axis, and the two external connection electrodes 8 comprise a first and second electrical conductor). Sekido teaches the cable fixing portion (6) covers exposed portions of the core wire (2a) and subsequently the corresponding contact pads (Fig. 1, [0028], wherein figure 1 additionally shows the cable fixing portion 6 extending an axis on both sides of the contact pads of the core wires 2). Sekido further teaches the core wires (2) include a shield (4) (Fig. 1, [0028], wherein figure 1 shows an aperture/window at the end of cable 1 exposing the shield, allowing contact between the shield 4 and the cable fixing portion 6) and a cable connection structure (100) wherein the cable assembly (10) and thus cable fixing portion (6) makes electrical contact with a substrate (20) of an imaging system comprising the imaging element (30) (Fig. 3, [0032], wherein substrate 20 comprises an exposed electrically conductive portion of an imaging system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs to include a cable connection structure and cable assembly as taught by Sekido (Figs. 1-3, [0026-0035]). The modification to include a connector such as a cable assembly as described by Sekido would allow for signals to be transmitted from a sensor such as an imaging element and additionally to drive power as recognized by Sekido ([0004]).
However De Wijs, when modified by Sekido, fails to teach wherein the interconnection axis is arranged parallel to the longitudinal axis, and such that the guard ring makes electrical contact with both the electrical shield contact portion adjacent the window and the exposed portion of the electrically conductive elongated shaft.
Erkamp teaches a connector for needle with piezoelectric polymer sensors (Title). Erkamp teaches the connector (30) includes an inner conductive body (34) and an outer conductive body (32), wherein the outer conductive body (32) makes contact at two places on a medical device (Fig. 2, Abstract, [0035]). As shown in figure 2, the connector (30) contains an interconnection axis which comprises connection points of the outer conductive body (32) and inner conductive body (34) and is parallel to the longitudinal axis of the needle (12). Erkamp teaches the conductive bodies (32, 34) electrically connect to ring electrodes (12, 24, 22) along the needle (Fig. 2, [0035]). Erkamp further teaches the outer body portion (32) of the connector (30) to connect to the outer shield (22) of the needle and the needle (12) ([0035], wherein the outer body portion 32 comprises the guard ring making electrical contact between the shield contact portion 22 adjacent the window and the exposed portion of the elongated shaft, needle).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs in view of Sekido to have the interconnection axis be parallel to the longitudinal axis of the needle and guard ring making electrical contact with a shield portion and the shaft of the needle as taught by Erkamp (Fig. 2, Abstract, [0035]). Since De Wijs teaches conductors which have similar arrangement (spiral) as ring electrodes of Erkamp (De Wijs Fig. 5 & 8B, Erkamp Fig. 2), having the interconnection axis be parallel to the longitudinal axis of the needle would predictably result in optimal electrical contact between the conductors of the needle and the contact pads of the connector. Moreover, establishing electrical contact with the shield layer and needle allows for further electrical shielding of the inner conductive body or inner contact pads as recognized by Erkamp ([0035], wherein portion 32 completely shields inner conductive polymer portion 34).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs (WO2017013224) in view of Sekido (US20190206589) and Erkamp (US20170033474) as applied to claim 12 above, and further in view of Schwind (US20100113907). De Wijs is cited in the IDS.
Regarding claim 13, De Wijs in view of Sekido and Erkamp teaches the invention as claimed above in claim 12.
However, De Wijs fails to teach the invention further comprising an anisotropically conductive elastic layer, wherein the anisotropically conductive elastic layer is disposed between the interconnection substrate and the sensor interconnection region for providing electrical conduction in a radial direction with respect to the longitudinal axis between the first contact pad and the first electrical conductor, between the second contact pad and the second electrical conductor, and between the guard ring and the electrical shield contact portion adjacent the window and the exposed portion of the electrically conductive elongated shaft beyond the wrapped sensor strip.
Schwind teaches a sensor system (110) comprising an implantable sensor (112) (Fig. 1, [0062]). Schwind teaches the sensor (112) comprises a needle (118) as a central element ([0064]). Schwind teaches a tubular sensor element (122) is mounted circumferentially on the needle (118) and has a flexible tubular body (124) ([0065-0066]). Schwind teaches at the proximal end of the needle are electrical contacts (136) arranged on a connector contact ring (138; sensor interconnection region) to establish electrical connection to external circuitry (114) via a cable/interconnection substrate (140) (Fig. 1, [0069], [0080]). Schwind teaches electrode rings (126) form a sensor (Fig. 1, [0066]) and are allocated to wires (150) ([0078]). Schwind teaches zebra connectors may be wound around the tubular body (124) to establish contact with the wires (150) and the cable/external circuitry (140) ([0080], wherein zebra connectors comprise an anisotropically conductive elastic layer as noted by Applicant’s specifications Page 12 lines 21-23). Schwind thus teaches an anisotropically conductive elastic layer (zebra connectors) disposed between an interconnection substrate (140) and a sensor interconnection region (138) for providing electrical conduction in a radial direction with respect to a longitudinal axis of a needle (Fig. 1, [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs in view of Sekido and Erkamp to further include a zebra connector wound around the sensor interconnection region as taught by Schwind (Fig. 1, [0080]). Doing so would provide electrical connection between sensors, which are allocated to wires, and external circuitry as recognized by Schwind ([0066], [0069], [0078], [0080], wherein Schwind teaches using zebra connectors to provide electrical contact is a known method in display technology).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs (WO2017013224) in view of Sekido (US20190206589) and Erkamp (US20170033474) as applied to claim 12 above, and further in view of Suorsa (US6344037). De Wijs is cited in the IDS.
Regarding claim 14, De Wijs in view of Sekido and Erkamp teaches the invention as claimed above in claim 12.
However, De Wijs fails to teach the invention further comprising an electrical cable, the electrical cable comprising a first wire, a second wire and an electrical screen, wherein the electrical screen is arranged around the first wire and the second wire and is configured to provide electrical shielding, wherein the first wire is in electrical contact with the first contact pad, wherein the second wire is in electrical contact with the second contact pad, and wherein the electrical screen is in electrical contact with the guard ring.
Sekido teaches two coaxial cables (1), each comprising a core wire (2), a shield (4), and a jacket (5) (Figs. 1-2, [0027-0028]). Figure 1 shows the shields (4) are arranged around each wire (2), and each wire (2) is in electrical contact with an electrode (8) via a wire pattern (7) (Figs. 1-2, [0030]). Figures 1 and 2 further show the shield (4) is in contact with the cable fixing portion (6) (Figs. 1-2, wherein the cable fixing portion comprises a guard ring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs to further include coaxial cables comprising wires and shielding layers as taught by Sekido (Fig. 1, [0027-0028]). By including a cable, the sensors may transmit signals and be additionally provided with power as recognized by De Wijs ([0004]). Including the shielding layer surrounding the core wires provides for shielding from the external environment, thus protecting signal transmission. Moreover, although Sekido teaches two separate cables, one of ordinary skill in the art would recognize the two cables may be bundled into a single larger cable to increase compactness/organization.
However De Wijs, when modified by Sekido, fails to explicitly teach wherein the electrical screen provides electrical shielding.
Suorsa teaches drive cables and coaxial lines for use in catheter systems (Column 1 lines 58-60). Suorsa teaches a coaxial cable is provided including a conductive core and an insulation layer (Column 1 lines 64-66). Suorsa further teaches the coaxial cable also includes a shield layer in which the shield layer facilitates signal transmission without experiencing external electrical interference, and Suorsa teaches the shield layer may comprise metallic materials (Column 2 lines 27-36). Suorsa thus teaches a shield layer or electrical screen which provides electrical shielding.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs in view of Sekido and Erkamp to have the shield be comprised of metallic materials and configured to provide shielding from external electrical interference as taught by Suorsa (Column 2 lines 27-36). By providing electrical shielding, adverse effects to the signals may be prevented as recognized by Suorsa (Column 2 lines 27-31), and thus signal accuracy may be maintained.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs '224 (WO2017013224) as applied to claim 9 above, and further in view of De Wijs '369 (WO2017102369). De Wijs ‘224 is cited in the IDS.
Regarding claim 17, De Wijs ‘224 teaches the invention as claimed above in claim 9.
De Wijs ‘224 further teaches wherein the sensor (transducer) is an ultrasound sensor (Page 1 lines 1-6, Page 4 lines 8-9, Page 15 lines 9-14, Claims 16-17).
However, De Wijs ‘224 fails to teach an ultrasound-based position determination system comprising: a beamforming ultrasound imaging probe configured to generate an ultrasound field; and a processor configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe, and to compute a position of the ultrasound sensor of the interventional device relative to the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the ultrasound sensor, and to provide an icon in the reconstructed ultrasound image based on the computed position of the ultrasound sensor.
De Wijs ‘369 teaches interventional device recognition (Title). De Wijs ‘369 teaches a beamforming ultrasound imaging system (15) in combination with an interventional device (11) (Fig. 1, Page 6 lines 1-2). De Wijs ‘369 further teaches that the beamforming ultrasound system (15) includes an ultrasound imaging probe (18) in communication with an image reconstruction unit (IRU), an imaging system processor (ISP), an imaging system interface (ISI), and a display (DISP) (Page 6 lines 2-5). De Wijs ‘369 teaches the imaging probe (18) includes a linear ultrasound transducer array (14) which transmits and receives ultrasound energy within an ultrasound field (Fig. 1, Page 6 lines 11-14, wherein figure 1 shows the probe generating an ultrasound field comprised of a plurality of beams). Moreover, De Wijs ‘369 teaches the interventional device (11) includes an ultrasound detector (16; sensor) positioned near a distal end (17) of the interventional device (11) (Fig. 1, Page 7 lines 6-15). De Wijs ‘369 teaches a processor may execute the steps including reconstructing an ultrasound image corresponding to the image plane or field based on ultrasound signals detected by the transducer array (14) of the probe (18) (Page 12 lines 16-20) and identifying the position of an interventional device respective an image plane based on the ultrasound signals emitted by the probe and ultrasound signals detected by the ultrasound detector (Page 12 lines 20-25). De Wijs ‘369 teaches circles are used as indicators (icons) on a reconstructed image to indicate the out-of-plane distance of the interventional device/ultrasound detector (Page 9 lines 6-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of De Wijs ‘224 to further include a corresponding ultrasound system and processor configured to provide a reconstructed image and track the interventional device as taught by De Wijs ‘369 (Fig. 1, Abstract, Page 9 lines 6-26, Page 12 lines 16-25). De Wijs ‘224 teaches their invention relates to providing electrical contact to a transducer and further states “the transducer may be attached to a medical device for use in tracking the position of the device within an ultrasound field” (Page 1 lines 1-6). Thus, it would have been obvious to include such a device as taught by De Wijs ‘369 as it provides that application of tracking the position of the interventional device which has the sensor/transducer attached thereto (De Wijs ‘369 Abstract). The addition of the ultrasound system as taught by of De Wijs ‘369 to the invention of De Wijs ‘224 gives the invention a practical applicability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793